Title: Alexander von Humboldt to Thomas Jefferson, 20 December 1811
From: Humboldt, Alexander von
To: Jefferson, Thomas


          
                     Monsieur, 
                      
                        Paris à l’Observatoire 
                        ce 20 Dec. 1811.
          
		  J’arrive hier de Vienne où mon frere est Ministre du Roi de Prusse et ou j’ai passé un mois pour voir mes parents.
				
		  J’ai
				eté bien heureux de retrouver à mon retour l’interessante lettre que Vous avez daigny 
                     daigné m’écrire, Monsieur, et que Vous avez accompagné d’un cadeau auquel je mets le plus grand prix. Les notes sur la Virginie seront placeés dans la bibliotheque que nous avons formé mon frere et moi. c’est un titre de gloire pour moi que d’avoir joui de la
				bienveillance, j’ose dire de
				l’amitié d’un homme qui a etonne ce siecle par ses vertus et sa moderation. Craignant que la Fregatte ne parte, comme on me l’a fait craindre je ne puis ajouter que peu de lignes.
				
		  J’ose Vous offrir
				la fin de mon Receuil d’Observations astronomiques et la 6me et 7me livraison de l’Essai sur la Nouvelle Espagne avec les Atlas correspondants. J’avois envoyé et fait envoyé par mes libraires les cahiers précédens par differentes voyes: peutetre Vous Sont elles 
                     ils à la fin arrivés; je Vous supplie cependant de m’ecrire avec la plus grande franchise ce qui Vous manque pour être au complet. J’espere que les communications seront plus sures dans la suite J’ai achevé les deux tiers de mes ouvrages, j’exprime en ce moment la partie
				historique.
				Mr Arrowsmith à Londres m’a volé ma grande Carte du Mexique:
				Mr Pike a profité d’une maniere peu genereuse de la communication qui lui a eté faite sans doute à Washington de la copie de ma Carte: d’ailleurs il a estropié tous les noms. Je suis affligé d’avoir a me plaindre d’un citoyen des Etats Unis qui d’ailleurs a deployé un si beau courage. Mon nom  ne se trouve pas dans son livre et un leger coup d’oeil sur la Carte de Mr Pike Vous prouve d’où il a puise. Ma fortune a souffert moins par mes voyages que par des évenemens
				politiques: c’est perdre
				bien peu que de perdre sa fortune Je trouve des consolations dans le travail dans des souvenirs et dans l’estime des hommes qui reconnoissent la purete de mes intentions. Je suis vivement
				interessé
				comme Vous à la grande lutte de l’Amerique espagnole. Il ne faut pas s’etonner que la lutte soit sanglante, lorsqu’on pense que les hommes portent partout l’empreinte de l’imperfection des institutions sociales et que les peuples d’Europe depuis trois siecles ont cherché leurs securité dans le ressentiment mutuel et la haine des Castes.
				Je
				ne quitterai l’Europe qu’après avoir achevé mon ouvrage: les journaux me font voyager au Thibet, je balance entre plusieurs projets, mais je desire le plus percer en Asie.
				Je charge de cette lettre mon ami Monsieur Correa de Serra, membre de la Societé Royale de Londres et Correspondant de l’Institut qui va s’etablir a Philadelphie. C’est un homme d’une ame éleveé, d’un esprit juste et fort et un des plus grands botanistes du siecle, quoique il n’ait que très peu publie. J’ose le recommander à Votre amitié et je Vous
				supplie de le recommander a Vos amis en Pensylvanie.
				Agreez, mon digne et respectable ami, l’hommage de mon admiration et de ma reconnoissance.
          
            Humboldt
         
          Editors’ Translation
          
            
                     Sir, 
                      
                        At the Observatory in Paris, 
                        20 December 1811.
            
		  
		  I just came back from visiting my relatives for a month in Vienna, where my brother is a minister of the king of Prussia.
			 
		  On
			 my return I was quite happy to find the very interesting letter that you so kindly wrote me, accompanied by a gift that I prize most highly. The Notes on Virginia will be placed in the library established by my brother and me. I am proud to have enjoyed the kind attention, I dare say the
			 friendship, of a man whose
			 virtues and moderation have amazed his century. I can only add a few lines for fear that the frigate may leave, as I have been told.
			 
		  I make bold to
			 offer you the conclusion of my book of astronomical observations and the sixth and seventh parts of the Essay on New Spain, with corresponding maps and charts. I had sent, and had my publishers send, the preceding portions in various ways. Perhaps they have finally arrived. In any event I pray you to tell me most frankly what you are missing from the complete set. I hope for more reliable means of communication in future. I have finished two thirds of my work and am presently writing the historical
			 section.
			 Mr. Arrowsmith, of London, stole my large map of Mexico.
			 Mr. Pike took advantage in a less than generous way of a copy of my map that someone gave him, most probably in Washington. As a matter of fact, he has mangled all the names. I am grieved to have to complain about a citizen of the United States, especially one who has  shown such admirable courage. My name is not to be found in his book, and a glance at Mr. Pike’s map shows from where he took it. My fortune has suffered less from my travels than from political
			 events. To lose one’s
			 fortune is to lose very little. I find some consolation in my work, in my memories, and in the esteem of people who recognize the purity of my intentions. I am as keenly interested as you are in
			 the
			 great struggle in Spanish America. We should not be surprised that the contest is bloody when we recall that men all over the world bear the imprint of their imperfect social institutions and that for three centuries
			 Europeans have sought safety in the mutual resentment and hatred of one caste for another.
			 I
			 will leave Europe only after I have finished my work. The press has me traveling to Tibet. I am hesitating between several projects, but I most desire to penetrate Asia.
			 I entrust this letter to the care of my friend, Mr. Corrêa da Serra, a member of the Royal Society of London and a correspondent of the Institut, who is moving to Philadelphia. He is a man with a lofty soul and a just mind, one of the greatest botanists of the century, although he has published very little. I venture to recommend him to your friendship and entreat
			 you to commend him to your friends in Pennsylvania.
			 My worthy and respectable friend, please accept the tribute of my admiration and gratitude.
            
              Humboldt
          
        